t c memo united_states tax_court duane e hudspath petitioner v commissioner of internal revenue respondent docket no filed date duane e hudspath pro_se taylor cortright and ronald d pinsky for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is liable for deficiencies relating to and and a sec_6662 a accuracy-related_penalty relating to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact in the mid-1990s petitioner formed stephens city chiropractic scc a limited_liability_company win enterprise win a limited_company fair hollow trust fht a domestic_trust and fair exit trust fet a foreign_trust petitioner transferred percent of his interest in scc to fht and retained percent petitioner also transferred a percentage of his interest in win to fht petitioner subsequently transferred his interest in fht to fet in and petitioner who is legally blind performed services as a chiropractor for scc in addition petitioner received dollar_figure and dollar_figure in social_security_benefits relating to and respectively petitioner timely filed his and federal_income_tax returns and on those returns reported the income he received from scc and win relating to those years on date respondent sent the scc and win tax matters partners separate notices of final_partnership_administrative_adjustment fpaas in the fpaas respondent determined that fht was a sham trust and attributed its respective shares of scc and win income and expenses to petitioner on that day respondent also sent petitioner a the record does not disclose the percentage of win that petitioner transferred to fht or personally retained notice_of_deficiency that included adjustments relating to partnership items in response to the fpaas jimmy c chisum on date initiated a single partnership-level proceeding stephens city chiropractic plc v commissioner docket no on date this court dismissed the partnership-level proceeding for lack of jurisdiction on the ground that mr chisum failed to establish his capacity to act on behalf of the entities on date the decision in the partnership-level proceeding became final in response to the notice_of_deficiency petitioner on date initiated a partner-level proceeding hudspath v commissioner docket no on date this court granted respondent’s motion to dismiss for lack of jurisdiction and to strike the portion of the partner-level proceeding relating to partnership items on the ground that respondent had sent petitioner pursuant to sec_6225 a notice_of_deficiency prior to the completion of the partnership- level proceeding mr chisum has initiated several proceedings that this court has dismissed on similar grounds e g universal trust v commissioner tcmemo_2000_390 banana moon trust v commissioner tcmemo_2000_73 jeff burger prods llc v commissioner tcmemo_2000_72 on date respondent and petitioner entered into a stipulation relating to the partner-level proceeding which included the following language the tax treatment of petitioner’s partnership items relating to win enterprise lc and stephens city chiropractic plc will be resolved in a separate partnership proceeding conducted in accordance with the tefra partnership procedures the adjustments necessary to apply the results of the tefra partnership proceeding described in subparagraph to petitioner shall be treated as computational adjustments under sec_6231 and assessed credited or refunded accordingly to the extent that the computation of petitioner’s tax_liability which properly reflects the tax treatment of the partnership items relating to win enterprise lc and stephens city chiropractic plc as determined in the tefra partnership proceeding described in subparagraph would also result in a change in petitioner’s tax_liability attributable to nonpartnership_items as previously determined in this docketed proceeding such change may be treated as a computational adjustment under sec_6231 and assessed credited or refunded accordingly the stipulation further provided that petitioner was entitled to overpayments of dollar_figure and dollar_figure relating to and respectively and that petitioner owed no sec_6662 accuracy-related_penalties relating to those years on date this court entered a decision that incorporated the facts stipulated by the parties as the findings of the court the overpayments resulted from interest_expense deductions relating to payments petitioner made on behalf of scc in and on date respondent sent petitioner a notice of computational adjustment relating to partnership items that notice set forth net_income adjustments of dollar_figure and dollar_figure to petitioner’s and taxable years respectively by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure relating to and respectively and a dollar_figure sec_6662 accuracy-related_penalty relating to on date respondent assessed a computational adjustment against petitioner resulting from adjustments of the partnership items on date petitioner while residing in stephens city virginia filed his petition with this court opinion petitioner contends that respondent’s determinations relating to this affected items proceeding should not be sustained because respondent informed petitioner that pursuant to the date stipulation petitioner would have an opportunity to challenge the partnership items in support of his contention petitioner who is blind asserts that he justifiably relied on respondent to explain the terms of the stipulation petitioner’s credible testimony and the plain language of the stipulation ie the tax treatment of petitioner’s partnership items will be resolved in a separate partnership proceeding emphasis added established that respondent misled petitioner these facts however do not override the mandate of sec_6221 that the tax treatment of any partnership_item shall be determined at the partnership level 87_tc_783 respondent complied with the partnership audit and litigation procedures and upon completion of the partnership- level proceeding assessed a computational adjustment against petitioner see sec_6223 sec_6225 a a 108_tc_1 petitioner had the opportunity in the partnership-level proceeding to challenge the partnership items but he failed to do so accordingly petitioner is precluded from challenging those items in this proceeding see sec_6221 sec_6226 brookes v commissioner supra pincite petitioner further contends that respondent’s determinations relating to this proceeding are untimely we disagree respondent sent petitioner the notice_of_deficiency relating to this proceeding prior to the expiration of the period prescribed by section d sec d and providing that the mailing of an fpaa suspends the running of the 3-year limitations_period until year after the court’s decision relating to a partnership-level proceeding becomes final 99_tc_109 thus respondent’s determinations are timely with respect to the affected items petitioner contends that he is not liable for a sec_6662 accuracy-related_penalty taxes on his and social_security_benefits or additional self-employment taxes indeed pursuant to this court’s date decision petitioner is not liable for a sec_6662 accuracy-related_penalty relating to the computational adjustments resulting from adjustments of the partnership items however subjected a portion of petitioner’s social_security_benefits to tax and increased his self-employment_tax liability see sec_86 through d a thus respondent’s deficiency determinations are sustained contentions we have not addressed are irrelevant moot or meritless congress amended sec_6221 to provide that for partnership taxable years ending after date the partnership-level proceeding includes the determination of penalties additions to tax or additional_amounts relating to an adjustment to partnership items see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 the sec_6662 accuracy-related_penalty in this proceeding however relates to ie prior to the effective date of the amendment to sec_6221 and is thus an affected_item dependent on factual determinations to be made at the partner level see secs a a i a 93_tc_730 to reflect the foregoing decision will be entered for respondent as to the deficiencies relating to and and for petitioner as to the sec_6662 accuracy-related_penalty relating to
